
	
		VI
		112th CONGRESS
		1st Session
		S. 663
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Al-Housseynou Ba.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C. 1151), Al-Housseynou Ba shall be
			 eligible for an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of that Act (8 U.S.C. 1154) or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Al-Housseynou Ba enters the United States before the
			 filing deadline set forth in subsection (c), Al-Housseynou Ba shall be
			 considered to have entered and remained lawfully in the United States and shall
			 be eligible for adjustment to lawful permanent resident status under section
			 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of
			 the enactment of this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of an immigrant visa or for adjustment of status are
			 filed with appropriate fees not later than 2 years after the date of the
			 enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon granting immigrant visas or lawful
			 permanent resident status to Al-Housseynou Ba, the Secretary of State shall
			 instruct the proper officer to reduce by one, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of birth of Al-Housseynou Ba under section
			 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)).
			
